DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.          The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.         Claims 1-3 are allowed.
4.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Adachi (US PAP 2018/0337018 A1), teach an X-ray fluoroscopic imaging apparatus comprising (see abstract; Figs. 1-8; paragraphs 0011, 0014, 0033, 0042 and 0049): an X-ray tube (13) configured to irradiate a subject with X-rays; an X-ray detector (14) configured to detect the X-rays transmitted through the subject; a top board (20) configured to place the subject thereon; an arm (15) configured to support the X-ray tube (13) and the X-ray detector (14) so as to face each other; an arm rotation mechanism (12) 

    PNG
    media_image1.png
    488
    523
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    500
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    489
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    450
    479
    media_image4.png
    Greyscale

about a predetermined axis; an arm parallel translation mechanism (11) configured to translate the arm (15) in a predetermined direction (see abstract; Figs. 1-8; paragraphs 0011, 0014, 0033, 0042 and 0049); a detector moving mechanism configured to move the X-ray detector supported by the arm in a direction getting close to or getting away from the top board; a first operation lever (42) configured to input an operator instruction relating to an operation of the arm rotation 
            Claims 2 and 3 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US PAP 2018/0256125 A1; see Figs. 3-13B; paragraphs 0046 and 0047); Okumura et al. (US PAP 2020/0077967 A1; see Fig. 1; paragraphs 0003 and 0060) and Tanaka (US PAP 2019/0246997 A1; see paragraphs 0010, 0011 and 0015) teach the X-ray fluoroscopic imaging devices controlled by operation lever.

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./   October 23, 2021